Stephens, J.
1. A provision in an employer’s liability policy of insurance to the effect that the policy shall not apply to injuries sustained by any person employed by the insured “in violation of law as to age, or under the age of fourteen years if there is no legal age limit,” contemplates, when applied to an employment in Georgia, a violation of the terms of the Georgia child-labor act, which prohibits the employment of any person under fourteen years of age, except under named conditions. Ga. L. 1914, p. 88; Bark’s Ann. Code, § 3149(a). It does not contemplate merely a criminal violation of the act, which occurs only where the employer knowingly employs a person under the prohibited age. 36 C. J. 1088, § 64; Lockwood v. Ætna Life Ins. Co., 8 Ohio App. 444; Buffalo Steel Co. v. Ætna Life Ins. Co., 136 N. Y. Supp. 977 (4).
*25Decided February 13, 1926.
A. B. Bernstein, Mclntire, Walsh & Bernstein, for plaintiff.
Harris, Harris & Popper, for defendant.
2. In a suit by the insured against the insurer upon such a policy, the verdict found for the defendant was authorized.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., concur.